Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 30, 2018.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-18-00717-CV



           IN RE DANCIE MAGEE AND JASON MAGEE, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               306th District Court
                            Galveston County, Texas
                        Trial Court Cause No. 17CP0121

                         MEMORANDUM OPINION

      On August 17, 2018, relators Dancie Magee and Jason Magee filed a petition
for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp.
2017); see also Tex. R. App. P. 52. In the petition, relators ask this court to compel
the Honorable Roy Quintanilla, judge of the 306th District Court of Galveston
County, to reverse his rulings denying their petition to intervene in the underlying
child protection case. Relators also filed a motion for emergency stay asking this
court to stay all proceedings in the trial court.

      With certain exceptions, to obtain mandamus relief relators must show both
that the trial court clearly abused its discretion and that relators have no adequate
remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex.
2004) (orig. proceeding). Relators have not shown that they are entitled to
mandamus relief. We therefore deny relators’ petition for writ of mandamus and
motion for stay.




                                         PER CURIAM


Panel consists of Justices Chief Justice Frost and Justices Boyce and Busby.




                                            2